DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2-9, 11-17, and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Roundy (USPN 2015/0074806) discloses computer-implemented method (0005) including receiving, for an organization, first domain activity data from a first network domain and second domain activity data from a second network domain (figure 2), the first domain activity data and the second domain activity data including events, alerts, or both from the respective first and second network domains (0040), determining, based on the first domain activity data and the second domain activity data of the first data construct (graph, 0005), one or more anomalous correlated event paths (actors) through which security events have progressed through at least one of the first network domain or the second network domain, each anomalous correlated event path including one or more assets of the organization (0046), generating one or more first data constructs that include at least one of the first domain activity data, the second domain activity data, or data describing the one or more anomalous correlated event paths (graph, 0005), receiving external threat data including events, alerts, or both for one or more organizations different from the organization (0073), generating a second data construct that includes data from the one or more first data constructs and at least a portion of the external threat data (threshold) determining, based on the one or more anomalous correlated event paths and the threat data, a risk associated with each of one or more outcomes for the organization (0074), generating a visualization of the one or more anomalous correlated event paths and each risk (0076), wherein the first data construct and the second data construct have a common data structure (graph). Roundy does not disclose generating the first data construct form received IT, OT and event path data combined with threat data received from an external threat feed. It would not have been obvious for one of ordinary skill in the art, prior to the instant priority date, to alter the method of Roundy to perform the claimed protection system without the benefit o hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB LIPMAN/Primary Examiner, Art Unit 2434